In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00187-CV
      ___________________________

         DAVID LYNN, Appellant

                       V.

     RONALD FERGUSON, Appellee




  On Appeal from the 348th District Court
          Tarrant County, Texas
      Trial Court No. 348-331430-22


Before Bassel, J.; Sudderth, C.J.; and Walker, J.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Appellant David Lynn, appearing pro se, attempts to appeal from (1) the trial

court’s order granting Appellee Ronald Ferguson’s summary motion to remove lien

pursuant to Texas Property Code Section 53.160 and (2) the trial court’s interlocutory

order denying Lynn’s motion for summary judgment. Ferguson has filed a “Motion

to Dismiss for Lack of Jurisdiction,” and Lynn has filed a response. After reviewing

the motion to dismiss and the response, we agree with Ferguson that the appeal

should be dismissed for lack of jurisdiction.

      We have jurisdiction to consider appeals only from final judgments and from

certain interlocutory orders made immediately appealable by statute. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Tex. Civ. Prac. & Rem. Code

Ann. § 51.014(a). Additionally, under Texas Property Code Section 53.160(e), “[i]f the

court determines that the movant is entitled to remove the lien, the court shall enter

an order removing the lien claimed in the lien affidavit. A party to the proceeding

may not file an interlocutory appeal from the court’s order.” Tex. Prop. Code Ann.

§ 53.160(e).

      Here, the trial court’s interlocutory order denying Lynn’s motion for summary

judgment is not one of the interlocutory orders made immediately appealable by

Section 51.014(a). See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a); Humphreys v.

Caldwell, 888 S.W.2d 469, 470 (Tex. 1994) (orig. proceeding) (holding denial of

summary judgment is not appealable). And an appeal from the trial court’s order

                                            2
granting Ferguson’s summary motion to remove lien is prohibited by the property

code. See Tex. Prop. Code Ann. § 53.160(e). 1 Accordingly, we dismiss this appeal for

lack of jurisdiction.2

                                                      Per Curiam

Delivered: August 11, 2022




       1
        In his response, Lynn argues that “[e]ven if the C.O.A. feels the orders are not
permanent and the appeal interlocutory, under the permissive appeal standard the
appeal . . . must be granted.” Lynn’s request, however, fails to meet each requirement
set forth in Texas Rule of Appellate Procedure 28.3(a), (e). See Tex. R. App. P.
28.3(a), (e); see, e.g., Shannon v. Hall, No. 03-13-00312-CV, 2013 WL 4516144, at *2
(Tex. App.—Austin Aug. 22, 2013, no pet.) (mem. op.) (holding that interlocutory
order was not appealable under Section 51.014’s permissive-appeal mechanism in the
absence of a trial court order granting permission to appeal).
       2
        Lynn separately filed a motion to extend the time for filing his brief and
several days later tendered his brief. In light of our disposition of the appeal, we deny
Lynn’s motion for extension as moot.

                                           3